Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 14 Dec 2021 have been fully considered but they are either moot in view of the new grounds of rejection or they are not persuasive. 
Applicant has argued that Kitani is not directed to printing pharmaceutical dosage units and Kitani does not teach mixing and heating simultaneously.
Kitani is not relied upon for printing a pharmaceutical dosage. Zhang (below) teaches that. Further, Zhang teaches mixing and heating the extrudate simultaneously. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 77, 87, and 103 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG, J. et al. (2017, e-pub. December 23, 2016). "Coupling 3D Printing With Hot-Melt Extrusion to Produce Controlled-Release Tablets," International Journal of Pharmaceutics 519:186-197. (cited as NPL in an IDS submitted 16 Sept 2021, hereinafter “Zhang”). 

Regarding claim 77, Zhang teaches a 3D printing method of making a pharmaceutical dosage form, comprising: 
feeding a first initial material (see Figs. 1 and 2 showing mixing a first and second initial material) and a second initial material (see Figs. 1 and 2 showing mixing a first and second initial material) different (page 188 teaches PLA as one material and a drug w/w) from the first initial material to a processing chamber (see Figs. 1 and 2 showing an extrusion process chamber) of a first melt extrusion module according to a desired composition range (page 188 teaches different ratios that were used) of the pharmaceutical dosage form, wherein at least one of the first initial material and the second initial material comprises an active ingredient (page 188 teaches PLA as one material and a drug); 
simultaneously heating and mixing (see fig. 1 showing the hot melt extrusion process, where the granules are changed to a filament; p.188 teaches electrically heated zones) the first initial material and the second initial material in the processing chamber of the first melt extrusion module to convert the mixed first initial material and the second initial material into a first melt in a melted form (see Figs. 1 and 2 and accompanying text) ;  

controlling (p.195 teaches that the good samples in Fig. 11 were obtained because of constancy of feeding speed, melt viscosity, or conveyor belt speed; see Fig. 1) the first melt at the discharge outlet of the processing chamber to be extruded through a first nozzle of the first printing module and deposited on a platform module (see Fig. 1) to make the pharmaceutical dosage form comprising the active ingredient.  

Regarding claim 87, Zhang teaches collecting a final product of the pharmaceutical dosage form formed on the platform module (Fig. 10 shows the samples they collected). 

Regarding claim 103, Zhang teaches controlling the first melt in the first nozzle to be heated to a higher temperature (p. 189 says a 3d printing temperature of 200 degrees celsius) than in the first melt extrusion module (188 says the extrusion zones were heated to 140-160 or 180 degrees celsius).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kitani et al. (US 20160074938 A1, hereinafter “Kitani”). 

In the same field of endeavor Kitani teaches feeding the first initial material to a first inlet of the processing chamber of the first melt extrusion module at a first discharge speed (0029 teaches feeding at a first and second rate for various ratios; see Fig. 2A); 
feeding the second initial material to the first inlet of the processing chamber of the first melt extrusion module at a second speed (0029 teaches feeding at a first and second rate for various ratios; see Fig. 2A) discharge speed, 
wherein the first discharge speed and the second discharge speed is set according to the desired composition range (0029) of the product.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kitani and Zhang. Both Kitani and Zhang teach process for creating additively manufactured objects with certain composition ratios. Thus, a person having ordinary skill in the art before the effective filing date would have found either method substitutable and obvious in light of the other. See MPEP 2143. 

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Susnjara (US 20180056602 A1, hereinafter Susnjara).
Regarding claim 79, Zhang teaches that the extrusion is best performed under constant feeding speed (see p.195 col. 2). Zhang does not explicitly teach measuring the pressure. 
Susnjara teaches that a pressure sensor (see abstract) may sense a melt pressure and control (see abstract; [0037]) the pressure in the extrusion chamber (see Fig. 4) according to the sensed pressure. 
. 

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kobe et al. (US 20190022934 A1). 
Regarding Claim 80, Zhang teaches controlling temperature in the extrusion zone in order to control the temperature to 180 degrees Celsius (see p.188 col. 2). Zhang does not explicitly teach measuring the temperature in the first nozzle. 
In the same field of endeavor Kobe teaches that a temperature sensor may be positioned within a nozzle in an extruder used for additive manufacturing (0093). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kobe and Zhang. Kobe teaches that such measurements allow for the control of the temperature of the extrudate (0093). 

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kitani and further in view of Blasei (US 20180049993 A1).
Regarding Claim 83, Zhang fails to teach duplicate modules/processing chambers/nozzles, etc. but a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. Further, multiple nozzles are used often in additive manufacturing to deposit different materials at different locations. 
Regarding the third initial material, Kitani teaches that three or more types of materials may be extruded, each with their own screw feeder (0069). 

Zhang fails to teach driving the platform below the nozzle or nozzles. 
In the same field of endeavor Blaesi teaches that a moving platform may be used in extruding a pharmaceutical tablet ([0190]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Blaesi and Zhang. It has been held that substitution of parts with predictable results is prima facie obvious. See MPEP 2143. In most additive manufacturing the nozzle is moved while the platform is stationary, but it is predictable that the relative movement of the parts to each other is what is important. 

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kitani and Blaesi and further in view of Hocker (US 20180001565 A1, hereinafter Hocker).
Regarding claim 84, Zhang fails to teach driving a first deposition platform of the platform module to move relative to the first nozzle of the first printing module; and driving a second deposition platform of the platform module to move relative to the first nozzle of the first printing module; wherein the first deposition platform and the second deposition platform are both configured to receive the first melt extruded through the first nozzle; and wherein the first deposition platform and the second deposition platform pass below the first nozzle in turn.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Hocker and Zhang. Hocker teaches that using a conveyor may allow the part to be automatically moved to one post-processing station downstream from the printer ([0035]). 

Claim 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Brennan (US 20170120513 A1) and further in view of Kitani. 
Regarding claim 102, Zhang teaches measuring a composition ratio of the first initial material and the second initial material in the first melt in the processing chamber of the first melt extrusion module; reducing a first discharge speed of the first initial material or increasing a second discharge speed of the second initial material if the composition ratio indicates that the ratio of the first initial material is higher than the desired composition range of the pharmaceutical dosage form; increasing the first discharge speed or reducing the second discharge speed when the composition ratio indicates that the ratio of the first initial material is lower than the desired composition range.  
In the same field of endeavor Brennan teaches that where two materials are mixed together in a screw extruder a measurement device (14) may measure properties of the two components and adjust the feed rate of the two components in order to have the desired blend ([0089]). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Brennan and Zhang. Zhang teaches the printing of a pharmaceutical composition in a specified ratio, and such a measurement would allow for precise control of the composition. For example, Brennan teaches that such control of the blending of the constituents may provide more mix uniformity and the desired viscosity ([0089]). Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons.
Zhang fails to teach increasing or decreasing the discharge speed of mixed and printed materials. 
In the same field of endeavor Kitani teaches that screw extruders may increase or decrease (stop) the amount of material supplied in order to provide the desired compositional ratio of printed materials (0028-0029). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kitani and Zhang. Both Kitani and Zhang teach process for creating additively manufactured objects with certain composition ratios. Thus, a person having ordinary skill in the art before the effective filing date would have found either method substitutable and obvious in light of the other. See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742